EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the attached proposed Examiner’s Amendment with the changes by email from Patrica Murphy (55,964) on January 27, 2022.






















CLAIMS

1.	(Previously Presented) A method, comprising:
	determining, by a system comprising a processor, that first data of a first device comprises a first native format based on a first identification of a first service provider device that is operatively coupled to the first device, and that second data of a second device comprises a second native format based on a second identification of a second service provider device that is operatively coupled to the second device, wherein the first device and the second device are classified as internet of things devices that are independent of one another and are related based on a common management entity, wherein the first data comprises a first portion and a second portion, wherein the second data comprises a third portion and a fourth portion, and wherein the first device and the second device are managed as connected assets by the common management entity; and
	transforming, by the system, the first portion of the first data and the third portion of the second data into third data that represents a common format without a transformation of the second portion of the first data and the fourth portion of the second data, wherein the transforming is based on the first native format and the second native format; and
	facilitating, by the system, a rendering of the third data at a third device associated with the common management entity.

2.	(Original) The method of claim 1, further comprising:
	prior to the transforming, normalizing, by the system, the first data based on the first native format and the second data based on the second native format.

3.	(Original) The method of claim 1, wherein the first service provider device is operable with a first computing platform, wherein the second service provider device is operable with a second computing platform, and wherein the transforming comprises:
	determining the first computing platform is managed by a first mobile network device of a first geographic region that applies first localized standards to manage the first device;
	determining the second computing platform is managed by a second mobile network device of a second geographic region that applies second localized standards to manage the second device; and
	using the first localized standards to normalize the first data and the second localized standards to normalize the second data.

4.	(Original) The method of claim 1, wherein the transforming comprises generating a common view of an aggregation of the first data and the second data, and wherein the common view is rendered in a same manner on the first device and the second device.

5.	(Previously Presented) The method of claim 1, wherein the facilitating comprises facilitating the rendering of the third data on the third device, wherein the third device facilitates management of the first device by the first service provider device and the second device by the second service provider device.

6.	(Original) The method of claim 1, wherein the first data comprises first subscriber identification module historical information for the first device, and wherein the second data comprises second subscriber identification module historical information for the second device.

7.	(Original) The method of claim 1, wherein the first service provider device utilizes Wi-Fi technology, and wherein the second service provider device utilizes satellite technology.

8.	(Original) The method of claim 1, further comprising:
	rendering, by the system, the third data in a configurable format, 
	facilitating, by the system, a first alteration of a first configuration of the first device based on a first change to the third data; and
	facilitating, by the system, a second alteration of a second configuration of the second device based on a second change to the third data.

9.	(Canceled) 

10.	(Original) The method of claim 1, wherein the first data comprises historical data for a subscriber identification module of the first device, and wherein the transforming the first data comprises:
	determining the first device comprises a subscriber identification module recredentialed for use with the first service provider device, and
	including, in the third data, the historical data for the subscriber identification module of the first device.

11.	(Currently Amended) A system, comprising:
	a processor; and
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
		determining a first native format of first data based on a first identification of a first network device of a first communications network and a second native format of second data based on a second identification of a second network device of a second communications network, wherein the first data is associated with a first device controlled by a first mobile network device of the first communications network, wherein the second data is associated with a second device controlled by a second mobile network device of the second communications network, wherein the first device and the second device are classified as internet of things assets and associated with one another only as assets related through a common management entity, wherein the first device and the second device are managed as connected assets by the common management entity, and wherein the first data comprises a first portion and a second portion, and wherein the second data comprises a third portion and a fourth portion;
		transforming the first portion of the first data and the third portion of the second data into third data; and
		rendering the third data as a normalized view of the first portion of the first data and the third portion of the second data, wherein the first portion and the third portion are utilized by the common management entity to manage respective functions of the first device and the second device, and wherein the second portion of the first data and the fourth portion of the second data are determined to be irrelevant for the common management entity to manage the respective functions and are not included in the third data.

12.	(Original) The system of claim 11, wherein the operations further comprise:
	prior to the outputting the third data, converting the first portion of the first data and the second portion of the second data into the third data, wherein the converting comprises:
	 	normalizing the first portion based on the first native format; and
		normalizing the second portion based on the second native format.

13.	(Original) The system of claim 11, wherein the operations further comprise:
	prior to the outputting the third data, determining the first network device employs first localized standards to manage the first device and the second network device employs second localized standards to manage the second device; and
using the first localized standards to transform the first data and the second localized standards to normalize the second data into the third data.

14.	(Original) The system of claim 11, wherein the facilitating the output of the third data comprises facilitating the output at a third device geographically remote from the first device and the second device.

15.	(Original) The system of claim 11, wherein the first data comprises first subscriber identification module historical information for the first device, and wherein the second data comprises second subscriber identification module historical information for the second device.

16.	(Original) The system of claim 11, wherein the first data comprises historical data for a subscriber identification module of the first device, and wherein the operations further comprise:
	determining the first device comprises a subscriber identification module recredentialed for use with the first mobile network device; and
	inserting, in the third data, the historical data for the subscriber identification module of the first device.

17.	(Previously Presented) The system of claim 11, wherein the first device and the second device are the connected assets that are managed via a cloud-based platform. 

18.	(Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
	determining that first data, associated with a first device, comprises a first native format based on a first identification of a first network service provider device that manages the first device, and that second data, associated with a second device, comprises a second native format based on a second identification of a second network service provider device that manages the second device, the first device and the second device are classified as internet of things devices and are related through a common management entity 
	converting the first portion of the first data and the third portion of the second data into third data; and
	rendering the third data at a third device of the common management entity 

19.	(Original) The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise:
	prior to the providing the aggregated view, transforming the first portion of the first data and the second portion of the second data into the third data, wherein the third data represents a common format for the first data and the second data.

20.	(Original) The non-transitory machine-readable storage medium of claim 18, wherein the first network service provider device is operable with a first computing platform, wherein the second network service provider device is operable with a second computing platform, and wherein the operations further comprise:
	determining the first computing platform is managed by a first mobile network device of a first geographic region that applies first localized standards to manage the first device;
	determining the second computing platform is managed by a second mobile network device of a second geographic region that applies second localized standards to manage the second device; and
	using the first localized standards to normalize the first data and the second localized standards to normalize the second data.

21.	(Previously Presented)	The method of claim 1, wherein the facilitating comprises rendering the third data as an integrated view that includes respective end-to-end views of the first device and the second device as respective device profiles rendered with the integrated view.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “wherein the first device and the second device are classified as internet of things devices that are independent of one another and are related based on a common management entity, wherein the first data comprises a first portion and a second portion, wherein the second data comprises a third portion and a fourth portion, and wherein the first device and the second device are managed as connected assets by the common management entity” among other things, are non-obvious over the prior art. The closest prior art Vranyes teaches the metadata of both instances of the information asset in a global metadata repository by writing the metadata of both instances of the information asset in the global metadata repository and by associating the metadata of both instances of the information asset with a single representation of the information asset (Vranyes; [0065]). This is different from the present invention in that in the present invention, wherein the first device and the second device are classified as internet of things devices that are independent of one another and are related based on a common management entity, wherein the first data comprises a first portion and a second portion, wherein the second data comprises a third portion and a fourth portion, and wherein the first device and the second device are managed as connected assets by the common management entity and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













CORRESPONDENCE INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416